Citation Nr: 1706332	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the creation of an overpayment of disability compensation benefits in the original calculated amount of $53,995.00 was proper.

2.  Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the original calculated amount of $53,995.00.

(The issues of whether there was clear and unmistakable error in a May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating, and entitlement to restoration of a total disability rating based on individual unemployability are addressed in a separate decision.)



WITNESSES AT HEARING ON APPEAL

Appellant, his son, and M. S.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1961 to July 1982, including service in the Republic of Vietnam.  His decorations include the Bronze Star Medal, Purple Heart, and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Debt Management Center of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that, as a result of the discontinuance of the award of a total disability rating based on individual unemployability (TDIU), an overpayment of disability compensation benefits in the calculated amount of $53,995.00 had been created and that disability compensation benefits would be withheld until the amount of the overpayment has been recouped.  In February 2008, the Veteran filed a notice of disagreement with the creation of the debt and requested a waiver.  A March 2008 decision of the Committee on Waivers and Compromises of the Philadelphia, Pennsylvania, RO and Insurance Center denied the request for a waiver.  A January 2013 statement of the case on the waiver issue noted the then current amount of the overpayment as $19,629.00.

In June 2016, the Veteran testified during a Board hearing in Washington, DC.  

At his Board hearing, the Veteran indicated that he no longer wished to be represented by his former attorney, and attempted to appoint another representative.  Unfortunately, the form for appointing the new representative was not completed correctly.  In December 2016, the Board informed the Veteran that his appointment was deficient, and offered him the opportunity to correct the appointment, or appoint a new representative.  He was informed that if he did not respond, the Board would assume he wished to proceed unrepresented.  As he has not responded to the December 2016 correspondence, the Board finds that he is currently unrepresented in this appeal.


FINDING OF FACT

The Veteran was legally entitled to TDIU benefits that were discontinued in a December 2007 rating decision.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the original calculated amount of $53,995.00 was improperly created and is not a valid debt.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 431 (1991); see also 38 C.F.R. § 1.911(c) (2015); VAOPGCPREC 6-98.  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the claimant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

In this case, in a December 2007 rating decision, the RO discontinued the Veteran's award of TDIU benefits effective September 25, 2002, the date of the original grant.  That action created an overpayment in the calculated amount of $53,995.00.  The Veteran challenged the validity of the creation of the debt, asserting that his award of TDIU benefits should not have been discontinued.

In a separate decision, the Board finds that the Veteran was legally entitled to TDIU benefits that were discontinued in the December 2007 rating decision and granted restoration of the award of TDIU effective the date of the discontinuation.  Thus, the overpayment of disability compensation benefits in the original calculated amount of $53,995.00 was not properly created and is not a valid debt.  Thus, the appeal is granted.  Given this favorable decision, the issue regarding waiver of recovery of overpayment is rendered moot and is thus dismissed.


ORDER

As the overpayment of disability compensation benefits in the original calculated amount of $53,995.00 was not validly created, the appeal is granted.

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the original calculated amount of $53,995.00 is dismissed.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


